Citation Nr: 1712627	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-31 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the low back.

2.  Entitlement to service connection for radiculopathy of the right and left lower extremities secondary to degenerative disc disease of the low back.

3.  Entitlement to service connection for cervical disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in March 2012 and December 2013 at which time it was remanded for additional development.  It is now returned to the Board. 

In June 2012, the Veteran testified at a Board hearing at the RO.  A transcript of that hearing has been associated with his claims file.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that he has a low back disability, with associated radiculopathy, and a cervical spine disability which are the result of an in-service injury when he slipped and fell from a ladder, resulting in hyperextension of his back.  

The Veteran's service treatment records confirm multiple incidents of reported back injuries.  In March 1984, he was noted to have fallen six feet, resulting in hyperextension of his back.  He had tenderness over the L1-L2 area.  A May 1984 clinical report noted that he complained of back pain after slipping in the shower.  The assessment was a muscle strain.  A February 1985 clinical report noted his complaint of having injured his back the day before.  Additional service treatment records reveal additional complaints of back pain.  His March 1985 separation report of medical examination shows that back problems were noted at separation.

Private outpatient treatment records dated from January 2008 to August 2009 show intermittent treatment for ongoing neck pain.  VA outpatient treatment records dated in 2011 show intermittent treatment for reported neck and low back pain.

During his June 2012 Board hearing, the Veteran testified that he had had ongoing low back and neck pain since the time of his initial in-service injury.  He reported that following service he self-medicated with alcohol and drugs for several years before initially seeking medical treatment.

The Veteran was afforded a VA examination to determine the nature and etiology of his current spine-related disabilities in May 2011.  The examiner diagnosed lumbar disc disease from L5-S1.  The examiner gave the opinion that the Veteran's lumbar disc disease was not related to the claimed event that occurred during his service.  The examiner noted the Veteran's incidents of reported back injuries, but also noted that there was no evidence of post-service treatment for back conditions until 25 years after his separation from service.  The examiner also noted that a diagnosis of lumbar disc disease was not made during service, and that he had multiple risk factors for developing disc disease.  

In providing the foregoing opinion, the VA examiner did not fully consider the Veteran's reports of experiencing ongoing back pain since his separation from service, and that he self-medicated his pain.  Rather, the examiner largely based his opinion on a lack of evidence of low back treatment in the record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on an absence of medical records to provide a negative opinion).   As the opinion was, therefore, deemed inadequate, the issue was remanded for an additional medical opinion.  Also, with specific regard to the cervical spine disability, a clear etiology opinion was not provided, so an additional respective opinion was also requested.

A VA examination report dated in March 2014 shows that a medical opinion was provided by a physician that, once again, did not take into account the lay statements provided by the Veteran regarding the onset and continuity of symptoms since service.  Id.; see also Stegall, 11 Vet. App at 271.

In light of the foregoing, the Board finds that VA medical opinion by an appropriate physician addressing the etiology of the low back and cervical spine disabilities is warranted.  See 38 U.S.C.A. § 5103A (a)(1) ( West 2014); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 

With specific regard to the issue of service connection for radiculopathy of the right and left lower extremities secondary to degenerative disc disease of the low back, the claim is inextricably intertwined with the Veteran's claims regarding the low back and cervical spine.  See Harris v. Derwinski, 1 Vet. App. 180(1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issues being remanded must be addressed by the AOJ before the Board renders a decision on the radiculopathy claims. 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA orthopedic and neurologic examination of his cervical and lumbar spine.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.

The examiner shall diagnose and describe all cervical spine and low back disabilities, to include degenerative disc disease, and any associated radiculopathy into the lower extremities.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed cervical spine and/or low back disability, including any associated lower extremity radiculopathy, had its clinical onset during the Veteran's active service or is related to any in-service event, disease, or injury.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.   The examiner must provide a rationale for each opinion given.

3.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.  

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

